June 24, 2014 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: River Valley Bancorp Registration Statement on Form S-1 (File No.333-195361) Withdrawal of Request for Acceleration of Effectiveness Ladies and Gentlemen: We hereby join River Valley Bancorp in respectfully requesting the withdrawal of the acceleration request dated June 23, 2014 for the above-referenced Registration Statement on FormS-1, as amended. Very Truly Yours, Keefe, Bruyette& Woods, Inc. /s/ Lisa J. Schultz Name: Lisa J. Schultz Title: Managing Director Co-Head Capital Markets
